              Case 1:11-cr-00651-PAC Document 42
                                              41 Filed 12/07/20 Page 1 of 1
                                                                      Louis V. Fasulo, Esq.– NY & NJ
                                                                      Samuel M. Braverman, Esq.– NY & NJ
                                                                      Charles Di Maggio, Esq.– NY & CO

                                                                      www.FBDMLaw.com




                                                        December 7, 2020
Honorable Paul A. Crotty
United States District Court for the
Southern District of New York
                                                              12/7/2020
500 Pearl Street
                                                              Bail is modified as
New York, New York 10007
                                                              requested. SO ORDERED.
Re:      United States v. Jose Rivera
         Case No.: 11 Cr. 651

Dear Judge Crotty,

          I was assigned to represent Jose Rivera in the above referenced matter, which is
scheduled for a Violation of Supervision Release hearing on January 14, 2021. I respectfully
request a modification of Mr. Rivera’s conditions of supervised release so that he may attend two
medical appointments: (1) a therapy appointment scheduled for tomorrow, December 8, at the
Physical Medicine and Rehabilitation Center located in the Bronx, New York, and (2) an
appointment for an outpatient medical procedure on Thursday, December 10 at the Health East
Ambulatory Surgical Center in Englewood, New Jersey.

       Probation has been provided with the exact address of each location. Neither the
Government nor Probation have any objection to this request.

         Thank you for your attention in this matter. Should you require any additional
information, please do not hesitate to contact me.

         I thank the Court for its consideration on this matter.


                                                        Respectfully submitted,

                                                        s/Louis V. Fasulo
                                                        Louis V. Fasulo
                                                        Fasulo Braverman & Di Maggio, LLP
                                                        225 Broadway, Suite 715
                                                        New York, New York 10007
                                                        Tel. 212-566-6213
Cc:      AUSA
